Title: To George Washington from Brigadier General Hugh Mercer, 10 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 10 Augt [1776] 10 oClock A.M.

I received the favour of two Letters from your Excellency this forenoon—In consequence of them Shall push forward to N. York as many of the Troops as I can prevail on to march—Col. Attlees Battalion of Musketry will march this Afternoon—Col. Miles’ two Battalions of Riflemen set out this Morning—A Tender of 10 Carriage Guns came up this Morning—to Billups point—was under Sail about an hour ago, seemingly with a view to pass up the Sound—The Wind faild and she is come to; the

distance—too great to fire on her as yet—we are prepared when She comes near enough, As the Enemy probably draws off from this End of Staten Island—The tender may be sent to prevent our passing over—Your Letter I hoped would have had good Effects on our Militia—but fear nothing will do—None have gone off from hence last Night but some Battalions are in very ill humour and very abusive to their Officers—Col. Dickinson writes me that Thirty of his Men have gone off with their Arms this Morning—I have wrote to the Congress to take some Measures to stop this Infamous Desertion and to the Convention of New Jersey to raise their militia to take up the Deserters and to supply proper Guards for these Posts—I have ordered one Company of Genl Dickinsons Brigade to be Stationed at Trenton, one at Prince Town & one at Brunswick to Stop all Deserters. I have the honour to be Sir Your Excellencys Most obedt St

Hugh Mercer

